FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 25, 2013 REGISTRATION NO. 333-184889 INVESTMENT COMPANY ACT NO. 811-07975 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 3 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 136 PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (EXACT NAME OF REGISTRANT) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (NAME OF DEPOSITOR) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (ADDRESS AND TELEPHONE NUMBER OF DEPOSITOR'S PRINCIPAL EXECUTIVE OFFICES) SUN-JIN MOON, ESQ. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NEW JERSEY 07102-2992 (973) 802-6000 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE COPIES TO: LYNN K. STONE VICE PRESIDENT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NJ 07102-2992 (203) 402-1382 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: CONTINUOUS It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on December 10, 2013 pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a) (i) of Rule 485 [_] on pursuant to paragraph (a) (i) of Rule 485 [_] 75 days after filing pursuant to paragraph (a) (ii) of Rule 485 [_] on pursuant to paragraph (a) (ii) of Rule 485 If appropriate, check the following box: [X]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interest in Individual Variable Annuity Contracts. Explanatory Note: This Post-Effective Amendment No. 3 to the Registrant's Registration Statement on Form N-4 is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act") for the sole purpose of delaying, until December 10, 2013, the effectiveness of Post-Effective Amendment No. 2, which was filed on September 27, 2013 (accession no. 0001193125-13-382380) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act. The prospectus, statement of additional information and Part C that were filed as part of Post-Effective Amendment No. 2 are hereby incorporated by reference. Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485 (b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf, on this 25th day of November, 2013. PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT REGISTRANT BY: PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR /s/ Robert F. O'Donnell Robert F. O'Donnell President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR By:/s/ Robert F. O'Donnell Robert F. O'Donnell President and Chief Executive Officer As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. SIGNATURE TITLE DATE Robert F. O'Donnell* Chief Executive Officer, President and Robert F. O'DonnellDirector November 25, 2013 Yanela C. Frias* Chief Financial Officer, Chief Accounting Yanela C. Frias Officer, Vice President and DirectorNovember 25, 2013 Kent D. Sluyter* Kent D. SluyterDirector November 25, 2013 Kenneth Y. Tanji* Kenneth Y. TanjiDirector November 25, 2013 John Chieffo* John ChieffoDirectorNovember 25, 2013 Bernard J. Jacob* Bernard J. JacobDirector November 25, 2013 Richard F. Lambert* Richard F. LambertDirector November 25, 2013 By:/s/ Lynn K. Stone Lynn K. Stone * Executed by Lynn K. Stone on behalf of those indicated pursuant to Power of Attorney.
